Title: To James Madison from the Citizens of New Orleans, 20 September 1816
From: Citizens of New Orleans
To: Madison, James


        
          Sir
          New-Orleans September 20th 1816.
        
        Named by a numerous meeting of the Citizens of New-Orleans in order to lay before you the expression of their Sentiments on the Subject of the insult lately offered to our flag in the Gulf of Mexico by a Spanish Squadron; we hasten to transmit to you the resolutions adopted in that meeting.
        You will perceive in them those Strong feelings, which, on Such an occasion, must animate the Hearts of men proud of the fame which their Country has acquired, and resolved to preserve inviolate the National honor, even by the Sacrifice of all the blessings of peace, if war become necessary to vindicate it—placed, Sir, near the Dominion of the King of Spain, we have witnessed the efforts made by that power to aid the cause of our enemy during our last Contest with great Britain. The banners of England were displayed over the fort of Pansacola; the Creek Indians learned in the public Square of that City, lessons of that ferocity which their Allies intended they Should exhibit on our frontiers; It was by Spanish officers that a British army was Conducted within Six miles of the City of New O⟨rleans;⟩ and when peace had put an end to hostilities wit⟨h⟩ great Britain, Apalachicola, a place Subject to Sp⟨ain,⟩ became the Asylum of the Banditti which Nichols ⟨had⟩ embodied, and a Depot of Arms for the Hostile In⟨dians⟩. Disappointed in her expectation of recovering Louisian⟨a⟩ by the efforts of England, Spain demanded that a porti⟨on⟩ of this State Should be given back to her dominion. Taught by the dignified reply of our Cabinet, that Negotiations were unavailing to obtain degrading Submission, that Government has now put aside the disguise of friendship—they avow the design of Humbling our National character, and of excluding ou⟨r⟩ flag from the Gulf of Mexico—a Vessel of war, bearing the Colors of the United States has been attacked, th⟨e⟩ Sanctity of Treaties has been violated, the Blood of our Brave Sailors has flowed in the midst of a profound peace; and blows have been inflicted by the Slaves of a Despot on the bodies of freeborn Americans.
        The Vessel has returned—our Countrymen have told The Tale of Horror—every American Heart has felt the deep wound given to our national Honour. They all expect from that administration, which, when Europe bent under the Terrors of the British name, nobly upheld the Rights of a free and generous people, Those measures of vigor which will avenge the wrongs we have Sustained; and Strike with fear their perpetrators—at a moment, Sir, when an oppressed people call for assistance, the Same measures which will restore the American name to it’s high rank among nations, may also break the fetters of the New world; and oppose a great Confederacy of Republics in America, to that Coalition of Monarchs which

now rules the destinies of Europe—while expecting in Anxious Suspence the resolves of government, permit us, Sir, to express the hope that the officers who direct the American forces in this quarter of the Union, will So employ them that every Hostile Step pursued by Spain, will be met by coresponding measures. We pray you, Sir, to Accept the assurance of our Respect—Your Humb. & Obdt. Servants
        
          A L. DuncanAuguste Daversac de CasteraJno R Grymes
        
      